UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54015 POWIN CORPORATION (Exact name of registrant as specified in its charter) NEVADA 87-0455378 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 20th Ave Tualatin, OR 97062 (Address of principal executive offices) T: (503) 598-6659 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one)Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of March 31, 2012, there were 162,172,538 shares of Common Stock, $0.001 par value, outstanding and 6,380 shares of Preferred Stock, $100 par value, outstanding. POWIN CORPORATION Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Note Regarding Forward Looking Statements 16 Overview 16 Critical Accounting Policies 16 Results of Operations 17 Liquidity and Capital Resources 19 Off-Balance Sheet Arrangements 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Controls and Procedures. 20 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 21 Item 4. [REMOVED AND RESERVED] 21 Item 5. Other Information. 21 Item 6. Exhibits. 22 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. POWIN CORPORATION Condensed Consolidated Balance Sheets March 31, 2012 December 31, 2011 (Unaudited) ASSETS Current Assets Cash $ $ Trade accounts receivable, net of allowances for doubtful accounts of $63,577 and $63,577, respectively Other receivables Inventory, net Prepaid expenses Deposits Deferred tax asset current portion Total current assets Intangible assets Property and equipment, net Deferred tax asset non-current portion TOTAL ASSETS $ $ LIABILITIES and STOCKHOLDERS' EQUITY Current Liabilities Trade accounts payable $ $ Accrued payroll and other accrued liabilities Notes payable-current portion Total current liabilities Long-Term Liabilities Notes payable-less current portion Total liabilities Stockholders' Equity Preferred stock, $100 par value, 25,000,000 shares authorized; 6,380 and 6,380 shares issued and outstanding, respectively Common stock, $0.001 par value, 600,000,000 shares authorized; 162,172,538 and 162,172,538 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Non-controlling interest in subsidiaries ) ) Total stockholders' equity TOTAL LIABILITIES and STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 POWIN CORPORATION Condensed Consolidated Statements of Operations Three-months ended March 31, 2012 Three-months ended March 31, 2011 (Unaudited) (Unaudited) Sales - net $ $ Cost of sales Gross profit Operating expenses Operating income (loss) ) Other income (expense) non-operating Other income Interest – net ) - Other expense ) ) Total other income non-operating Income (loss) before income taxes ) Income taxes expense - Net income (loss) ) Net loss attributable to non-controlling interest in subsidiary ) ) Net income (loss) attributable to Powin Corporation ) Earnings (loss) per share Basic $ ) $ Diluted $ ) $ Weighted average common shares outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 POWIN CORPORATION Condensed Consolidated Statements of Comprehensive Income (Loss) Three-months ended March 31, 2012 Three-months ended March 31, 2011 (Unaudited) (Unaudited) Net (loss) income $ ) $ Other comprehensive income (loss) Foreign currency translation adjustment ) Comprehensive (loss) income ) Comprehensive loss attributable to non-controlling interest in subsidiary ) ) Comprehensive (loss) income attributable to Powin Corporation $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 POWIN CORPORATION Condensed Consolidated Statements of Cash Flows Three-months ended March 31, 2012 Three-months ended March 31, 2011 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities Depreciation and amortization Stock option compensation - Shares issued for service - Reserve for slow moving and obsolete Inventory - Share based compensation Increase in trade accounts receivable ) ) Increase in other receivables ) ) Increase in inventories ) ) Increase in prepaid expenses ) ) (Increase) decrease in deposits ) Increase in trade accounts payable Increase (decrease) in accrued payroll and other liabilities ) Net cashused in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of intangible assets ) ) Purchases of equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payment to equipment note payable ) - Net cash used in financing activities ) - Impact of foreign exchange translation on cash 13 Net decrease in cash ) ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ $
